DETAILED ACTION
This action is responsive to communication filed on 12/27/21. The current pending claims are 1 – 3, 5, and 7 – 14.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, and 7 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,657,464 (hereinafter Dunki-Jacobs).
Regarding claim 1, Dunki-Jacobs shows a fitting for a sanitary installation comprising a control unit (332) and at least one sanitary element (330A, 330B) controllable with the control unit (332), characterized in that the fitting comprises at least one vibration detector (318, 380)  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 2, the at least one vibration detector is a piezoelectric detector (col. 6, ln. 40 – 44).
Regarding claim 3, there are two sanitary elements (330A, 330B).
Regarding claim 5, there are at least two vibration detectors (318, 380).
Regarding claim 7, the sanitary element (330A, 330B) is a valve (col. 22, ln. 31).
Regarding claim 8, the sanitary element (330A, 330B) is designed for use with a liquid (col. 22, ln. 21 – 22).
Regarding claim 9, the control unit (332) and the vibration detector (318, 380) are designed in such a way that they can detect the presence of a user in a predetermined area of the environment and based on this can change the settings of a specific sanitary element (col. 15, ln. 8 – 28).
Regarding claim 10, the vibration sensor (380) is arranged at a distance from the sanitary installation (fig. 9).
Regarding claim 11, the sanitary installation is a shower (fig. 9).
Regarding claim 12, there is a sound generator which is arranged at a distance from the fitting (col. 16, ln. 3).
Regarding claim 13, there is a method for changing a setting of a sanitary element (330A, 330B) of a fitting according to claim 1, comprising the steps of detecting ambient vibrations with the at least one vibration detector (318, 380) (col. 22, ln. 1 – 3), generating a vibration signal with the at least one vibration detector, transmitting the vibration signal to the 
Regarding claim 14, changing the settings comprises fully and partially opening and closing a valve (col. 22, ln. 21 – 29).
Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. Applicant argues that Dunki-Jacobs fails to show an acoustic sensor that is arranged on the valve or supply or discharge line and using parts of the sanitary installation to transmit ambient sound from an area accessible to a user to an area with a sound detector not accessible to a user. This argument is not commensurate in scope with the claim language since the claims do not require an acoustic sensor to transmit ambient sound from an area accessible to a user to an area with a sound detector not accessible to a user. Rather, the claims as amended require at least one vibration detector ‘arranged on at least one of a supply line and/or sanitary element.’ The claims do not preclude the vibration detector from being accessible or inaccessible to a user, and furthermore do not require being directly coupled to the line or sanitary, and additionally do not recite where the ambient vibrations are originating. The new grounds of rejection as set forth above is deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754